Citation Nr: 9904503	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  93-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from August 11, 1919, to March 
20, 1920, from April 25, 1923, to April 24, 1926, and from 
May 21, 1927, to May 20, 1930.  He also had service with the 
Philippine National Guard from September 8, 1918, to November 
19, 1918, and from November 20, 1918, to December 19, 1918.  
The veteran died in November 1968.

The appellant is the veteran's widow.  Her claim for death 
pension benefits was denied by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, in 
April 1978, August 1980, and March 1987 on the basis that the 
veteran had not served in the Armed Forces of the United 
States during a period of war.  Although notified, she 
appealed none of the denials.  When the matter was initially 
before the Board of Veterans' Appeals (Board) in June 1991, 
the appellant's appeal was dismissed on the basis that the 
additional evidence she had submitted was already of record 
in March 1987, consequently no new and material evidence to 
reopen the claim was presented.  

After the RO found that there was no new and material 
evidence to reopen the claim, death pension benefits were 
again denied in September 1992.  That decision confirming 
that the veteran did not have qualifying service resulted in 
the current appeal.  In March 1995, the Board remanded the 
case to the RO for further action to determine the veteran's 
precise service dates.  In March 1996, the Board made a 
decision which was subsequently vacated on appeal by the 
United States Court of Veterans Appeals (Court).  By a 
Memorandum Decision in September 1997, the Court concluded 
that VA had failed in its duty to fully assist in the 
development of the claim regarding gathering evidence related 
to the veteran's service dates and remanded the case to the 
Board for action to rectify the matter.  In April 1998, the 
Board remanded the case to the RO for necessary action in 
compliance with the order by the Court.  The requested action 
has been completed by the RO, and the case has been returned 
to the Board.  


FINDINGS OF FACT

1.  Entitlement to death pension benefits was denied in an 
April 1978 RO decision.  
 
2.  In September 1992, the RO determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim.  

3.  Evidence added to the record since the April 1978 
decision is not cumulative or redundant, it is relevant and 
probative, and, when viewed in conjunction with the evidence 
previously of record it is significant and it must be 
considered in order to fairly decide the merits of the claim.  

4.  The veteran had less than 90 days of active wartime 
service and was not discharged or released from wartime 
service due to a service- connected disability.  


CONCLUSIONS OF LAW

1.  Evidence received since the April 1978 decision denying 
entitlement to death pension benefits is new and material, 
and the appellant's claim is reopened.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  

2.  The appellant is not basically eligible for nonservice-
connected death pension benefits. 38 U.S.C.A. §§ 1521, 1541, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.2, 3.3, 3.8, 
3.9, 3.15 3.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's widow contends she is entitled to a non-
service-connected death pension on the basis of the veteran's 
military service.  

In April 1978, the RO denied entitlement to service 
connection for death pension benefits on the basis that the 
veteran's service did not qualify for the claimed benefit.  
More recently, the RO declined to reopen the appellant's 
claim in a September 1992 rating decision.  The 1978 decision 
became final when it was not timely appealed.  To reopen the 
claim now "new and material" evidence must be presented.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  For this 
purpose, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Once the claim is reopened, then the 
adequacy of the evidence (new and old) is a question of fact 
for the Board to determine in accordance with the usual rules 
of adjudication of fact questions -- burden of proof, weight, 
credibility, benefit of the doubt, etc.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).  

Evidence submitted since the last RO decision on the merits, 
dated in April 1978, includes a copy of a document from the 
National Personnel Records Center, (NPRC), titled 
"Certification of Military Service," dated October 1981, 
which certified that the veteran was a member of "the Army of 
the United States (PS) from September 8, 1918 to May 20, 
1930."  That evidence is not cumulative, is relative and 
probative, and raises the possibility that the outcome would 
be different than that in previous decisions.  Thus, the 
Board finds a sufficient basis for reopening the appellant's 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
 
On the merits, the Board finds that the appellant's claim is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
claimant submits a well-grounded claim, VA must assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim 
pursuant to development of the evidence on remand, and that 
no further assistance is required to comply with 38 U.S.C.A. 
§ 5107(a).  

Additional development to ascertain the veteran's precise 
service dates has been completed because of conflicting 
information in the record regarding his service dates.  For 
example, the file contains enlistment examinations and 
enlistment records for August 1919, April 1923, and May 1927.  
Also, a request for United States Army information, dated in 
August 1941, reflects:
 
[The veteran] enlisted September 8, 1918 
at Bangued, Abra P. I. For Co. 'E' 1st 
Reg. Inf. Phil. N. G. was mustered into 
Federal Service on December 2, 1918 as of 
November 20, 1918, as a private.  He was 
mustered out of federal service on 
December 19, 1918 by reason of expiration 
of the period of service for which he was 
mustered in as a private.

That document further lists other service dates with the 
Philippine Scouts from April 1923 to April 1926 and May 1927 
to May 1930.  
 
Another request for United States Army information, dated in 
February 1953, reflects that the veteran "Enlisted 8 Sept 18 
in Philippine Nation Guard, remained Territorial service 
until he was M/I for WWS 20 Nov 18, was M/O and hon 
discharged 19 Dec 18."  That document also lists service 
dates of August 1919 to March 1920, April 1923 to April 1926, 
and May 1927 to May 1930.  
 
In a letter to the veteran, dated in January 1961, the RO 
noted: "Your service with the Philippine National Guard from 
November 20, 1918 to December 19, 1918 was during peacetime 
since World War I terminated on November 11, 1918.  The 
Philippine National Guard was federalized from November 20, 
1918 only.  Your service with this organization prior to this 
date is not considered active military service with the Armed 
Forces of the United States."  
 
When the RO issued a decision on the merits of the case, 
dated April 1978, which denied the benefit on the grounds 
that the veteran had insufficient qualifying service, it 
contained adequate notice of appellate rights, but no notice 
of disagreement was received.  

The RO, by a letter to the appellant, dated in June 1980, 
issued a certification of the veteran's service as "Pvt, 
Btty E 92nd CA (PS) enlisted on September 8, 1918 and was 
honorably discharged on May 20, 1930."  
 
Another letter from the RO to the appellant denying benefits 
is dated in August 1980 and reflects that there is no 
entitlement to nonservice-connected death pension because the 
veteran did not serve in the Armed Forces of the United 
States during a period of war.  An additional letter from the 
RO, dated in October 1980, reflected that the August 1980 
letter was not appealable.  The October 1980 letter continued 
by noting that the Department of the Army had certified the 
veteran's service with the Philippine Scouts from August 11, 
1919 to May 20 1930 and Philippine National Guard from 
November 20, 1918 to December 19, 1918.  
 
The NPRC by a "Certification of Military Service," dated in 
October 1981, certified that the veteran was a member of the 
Army of the United States (PS) from September 8, 1918, to May 
20, 1930.
 
Appellant submitted the 1981 certification from the NPRC to 
the RO.  In spite of this new certification, the RO issued a 
letter dated in January 1982, which denied VA benefits and 
stated that "[t]he evidence fails to show that the veteran's 
death was due to a service-connected disease or injury."  
Appellant filed a notice of disagreement with that decision.  
The RO, however, in a letter dated in February 1982, declined 
to furnish appellant a VA Form 1-9 on the grounds that 
"[t]here was no recent decision which (was) appealable."  
 
In a letter dated in September 1985, the RO revoked the 
earlier certification of service letter sent to the appellant 
in June 1980.  
 
In June 1987, the RO informed the appellant that, inasmuch as 
there was no recent determination on her entitlement to 
benefits, the RO could not consider your notice of 
disagreement in your letter dated February 23, 1987, and no 
appeal form would be furnished.  
 
In October 1989, the RO found that a copy of the 
certification was not new and material, and the RO informed 
the appellant that the letter was not appealable.  A RO 
"decision" denying benefits, dated in April 1990, proffered 
no notice of appeal rights.  A RO decision, dated in December 
1990, appears to be on the merits of the case, but proffered 
no notice of appellate rights.  Nevertheless, the RO treated 
the next letter from the widow received later that month as a 
notice of disagreement and issued a statement of the case in 
February 1991.  As noted above, the Board, in a decision 
dated June 1991, dismissed the appeal on the basis of no new 
and material evidence.  

Inasmuch as the Board has now found that there is new and 
material evidence to reopen the claim post the 1987 decision 
by the RO, the issue on appeal is whether the appellant meets 
the basic eligibility requirements for death pension 
benefits.  The law provides death pension benefits for 
surviving spouses of each veteran of a period of war who meet 
the service requirements for pension benefits provided in 38 
U.S.C.A. § 1521(j), or a veteran who, at the time of death, 
was receiving (or entitled) to receive compensation or 
retirement pay for service-connected disability. 38 U.S.C.A. 
§ 1541(a).  Basic eligibility for pension benefits exists 
when the veteran had active service of 90 days or more during 
a period of war; or had active service during a period of war 
and was discharged or released by reason of disability 
determined to be service connected; or had a service-
connected disability that would have justified a discharge 
for disability, as shown by official discharge records.  38 
U.S.C.A. § 1521; 38 C.F.R. § 3.3 (1998).  
 
In this case, the veteran did not serve during a period of 
war.  At the time of his death, service connection was in 
effect for malaria, and was assigned a noncompensable 
disability rating.  The competent evidence of record does not 
reflect that malaria was the cause of his release or 
discharge from service, however.  
 
Service in the Philippine Scouts, with certain exceptions, is 
included for pension, compensation, dependency and indemnity 
compensation, and burial allowance.  38 C.F.R. § 3.8.  For a 
Regular Philippine Scout or a member of one of the regular 
components of the Philippine Commonwealth Army while serving 
with Armed Forces of United States, the period of active 
service will be from the date certified by the Armed Forces 
as the date of enlistment or date of report for active duty 
whichever is later to date of release from active duty, 
discharge, death, or e active military service 
for a period of ninety consecutive days or more and such 
period began or ended during a period of war.  38 U.S.C.A. § 
1541; 38 C.F.R. § 3.3.  
 
The period of war for World War I is April 6, 1917, through 
November 11, 1918, inclusive.  If a veteran served with the 
United States military forces in Russia, the ending date is 
April 1, 1920.  Service after November 11, 1918, and before 
July 2, 1921, is considered World War I service if a veteran 
served in the active military, naval, or air service after 
April 5, 1917, and before November 12, 1918. 38 C.F.R. § 
3.2(c).
 
A Request for Information, VA Form 21-3101, to the NPRC in 
July 1995, specifically posed the questions: 1) When was the 
Philippine National Guard federalized to become part of the 
Armed Forces of the United States (AFUS) and 2) was the 
veteran's service with the Philippine National Guard from 
November 20, 1918, to December 19, 1918, considered service 
as a regular member of the AFUS. The NPRC replied that the 
veteran's service was during peacetime, and that there was no 
indication that the Philippine National Guard was mustered 
into Federal Service during World War I.  
 
The Board notes, as does the NPRC, that many records were 
destroyed by fire in 1973.  Consequently, the Board accords 
the greatest weight to the evidence prepared during or more 
closely proximate to service.  Cf. Biggins v. Derwinski, 1 
Vet. App. 474, 476 (1991).  The certifications of service 
dated in 1941 and in 1953 were prepared prior to any 
potential loss of records in the 1973 fire.  They are 
subsumed by a certification from NPRC in 1998.  
 
For the veteran's active service as a Regular Philippine 
Scout or while serving with Armed Forces of United States, 
the period is from the date certified by the Armed Forces as 
the date of enlistment to date of release from active duty.  
The veteran's service as a member of the National Guard 
before federalization on November 20, 1918, does not count as 
active service.  Consequently, the only dates of active 
service potentially applicable to a nonservice-connected 
death pension benefits are narrowed as follows: November 20, 
1918, to December 19, 1918, August 11, 1919, to March 20, 
1920, April 25, 1923, to April 24, 1926, and May 21, 1927, to 
May 20, 1930.  
 
At the time of his death, the veteran was not in receipt of 
any benefits administered by VA.  Moreover, there is no 
indication in the record that the veteran had any service 
outside the Philippines.  The veteran's surviving spouse 
meets the requirements for a nonservice-connected disability 
pension only if the veteran served in the active military 
service for a period of ninety consecutive days or more and 
such period began or ended during a period of war. 38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3.
 
In computing the 90 days' service required for pension 
entitlement there will be included active service which began 
before or ended during World War I, or began or ended during 
World War II, the Korean conflict, the Vietnam era or the 
Persian Gulf War, if such service was continuous.  Service 
during different war periods may be combined with service 
during any other war period to meet the 90 days' service 
requirement. 38 C.F.R. § 3.16.  
 
The period of war for World War I is April 6, 1917, through 
November 11, 1918, inclusive.  Service after November 11, 
1918, and before July 2, 1921, is considered World War I 
service if the veteran served in the active military, naval, 
or air service after April 5, 1917 and before November 12, 
1918.  38 C.F.R. § 3.2(c).  
 
Thus, the periods of the veteran's service potentially 
applicable to the appellant's claim are further narrowed: 
November 20, 1918, to December 19, 1918, and August 11, 1919, 
to March 20, 1920
 
Although a member of the National Guard from September 8, 
1918 until December 1918, the veteran was not a member of the 
federalized force until November 20, 1920.  The veteran did 
not serve in the active federal military service after April 
5, 1917, and before November 12, 1918.  Consequently, his 
period of service from August 11, 1919, to March 20, 1920 
cannot be considered as war time service.  The sole remaining 
period of service is: November 20, 1918, to December 19, 
1918.  This period, however, is less than the requisite 90 
days of wartime service to qualify his spouse for a 
nonservice-connected death pension benefit, and there is no 
other period of war time service which could be added to meet 
the 90 day requirement.  
 
In June 1998, the RO forwarded a copy of the Court's 
September 1997 order and requested that the NPRC reconcile 
the information provided in enclosed documents regarding all 
of the veteran's reported service and set forth all of the 
dates of the veteran's military service.  In September 1998, 
the NPRC certified that the veteran had active service from 
August 11, 1919, to March 20, 1920, from April 25, 1923, to 
April 24, 1926, and from May 21, 1927, to May 20, 1930.  

Based on the dates of service certified by the NPRC and the 
application of regulations to those service dates, the Board 
finds that there is no law or regulation which could afford 
the appellant the benefit she seeks on the facts of this 
case.  While administrative procedures employed by the RO may 
not have been totally without fault, the appellant was not 
prejudiced by any act of omission or commission 
administratively because the basic eligibility matter was 
never impacted by anything the RO did or did not do.  Basic 
eligibility for death pension benefits has never been shown 
and cannot currently be established.  

The Board has completed a longitudinal review of the evidence 
and has discussed factors which were not specifically recited 
by the RO.  When the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
to respond, and if not, whether the claimant has been 
prejudiced thereby. Bernard v. Brown, 4 Vet. App. 384 (1993).  
In light of the absence of any service by the veteran during 
a period of war time service which would qualify his widow 
for a nonservice-connected death pension benefit, the Board 
concludes that she has not been prejudiced by any action 
taken on her claim.  Further, inasmuch as basic eligibility 
is not established for nonservice-connected death pension 
benefits the doctrine of reasonable doubt is not for 
application here. 38 C.F.R. § 4.3 (1998).  



ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

YABOS



- 12 -


